—In an action to recover damages, inter alia, for wrongful discharge and negligent misrepresentation, the plaintiff appeals from a judgment of the Supreme Court, Suffolk County (Hall, J.), entered May 24, 1994, which, upon granting the defendants’ motion to dismiss the complaint, dismissed the action.
Ordered that the judgment is affirmed, with costs.
Contrary to the plaintiff’s contention, the Supreme Court properly granted the defendants’ motion to dismiss the complaint pursuant to CPLR 3211 (a) (7). The plaintiff’s allegations fall far short of pleading a cognizable claim for fraudulent inducement of employment (cf., Backer v Lewit, 180 AD2d 134; cf., Stewart v Jackson & Nash, 976 F2d 86; cf., Stark v Sbarro, Inc., US Dist Ct, ED NY, June 1,1994, Platt, J.; see also, CPLR 3016 [b]). Further, to the extent that the third cause of action asserts a theory of recovery based upon negligent misrepresentation, the plaintiff has wholly failed to allege facts establishing the existence of a fiduciary duty owed to him by the defendants (see, White v Guarente, 43 NY2d 356, 362-363; see also, Stewart v Jackson & Nash, supra, at 90).
We have considered the plaintiff’s remaining contentions and find them to be without merit. Ritter, J. P., Pizzuto, Santucci and Krausman, JJ., concur.